      Case 5:18-cr-00056-KOB-HNJ Document 51 Filed 11/05/18 Page 1 of 2                     FILED
                                                                                   2018 Nov-05 AM 09:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF ALABAMA

                          NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
             v.                                ) No. 5:18-CR-00056-KOB-HNJ
                                               )
BRIAN ROBERT SODI                              )

 GOVERNMENT’S SECOND SUPPLEMENTAL NOTICE OF FOREIGN
      RECORDS OF REGULARLY CONDUCTED ACTIVITY

      The United States of America, by and through its counsel, Jay E. Town,

United States Attorney, and Jonathan S. Keim, Assistant United States Attorney,

hereby notifies the Court that the Government has provided additional written notice

to the defendant of its intent to offer foreign records of regularly conducted activity

into evidence at trial under Title 18, United States Code, Section 3505.


                                          Respectfully submitted,

                                          JAY E. TOWN
                                          UNITED STATES ATTORNEY

                                    By:           s/Jonathan S. Keim
                                          JONATHAN S. KEIM
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          400 Meridian St., Suite 304
                                          Huntsville, AL 35801
                                          Phone: (256) 534-8285
                                          Fax: (256) 539-3270
      Case 5:18-cr-00056-KOB-HNJ Document 51 Filed 11/05/18 Page 2 of 2



                          CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                          Respectfully submitted,

                                          JAY E. TOWN
                                          UNITED STATES ATTORNEY

                                    By:           s/Jonathan S. Keim
                                          JONATHAN S. KEIM
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          400 Meridian St., Suite 304
                                          Huntsville, AL 35801
                                          Phone: (256) 534-8285
                                          Fax: (256) 539-3270




                                           2
